PER CURIAM:
Murray Witcher appeals the district court’s order granting summary judgment in his employer’s favor in this employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Witcher v. Westphal, No. CA-00-2676-RDB (D.Md. filed Mar. 22, 2004 & entered Mar. 23, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED